QUILLIN, P. J..
Dissents saying:
I would affirm the judgment of the trial court.
The trial court ordered that Jerry Ladrach submit to a deposition subsequent to the trial court receiving the results of Jerry's mental examination. Thus, we can infer that the trial court found Jerry competent to testify.
The trial court, having found Jerry competent to testify, did not abuse its discretion in dismissing the action. Jerry had previously refused to comply with several of the trial court's discovery orders. Also, the trial court had rendered discovery sanctions on two previous occasions. Once dismissing the case without prejudice, and a second time, denying Jerry the right to pursue claims of mental injuries and assessing costs. From the circumstances and the previous discovery sanctions levied, Jerry's refusal to submit to a deposition must be viewed as willful and in bad faith. Therefore, the harsh remedy of dismissal with prejudice was within the discretion of the trial court.